PER CURIAM:
This claim was originally styled solely in the name of Gregory S. Huffman, but when the testimony indicated that the vehicle, a 1985 Ford Escort, was titled in the names of Gregory S. Huffman and Alicia Huffman, the Court, on its own motion, amended the style of the claim to reflect that fact.
Claimant Gregory Huffman testified that he was operating the vehicle on March 2, 1986, on Route 114 travelling toward Charleston, when the vehicle struck a pothole. He stated that the incident occurred at approximately 8:00 p.m., and visibility wa poor due to rain. He was travelling at approximately 35 miles per hour. As a result of the incident, a beauty ring and a wheel were damaged in the amount of $73.20
Claimant Gregory Huffman testified that he was familiar with this section of roadway as he had driven it every day for 13 years. He further stated that the hole was approximately 2 1/2 feet in diameter, and 12 to 16 inches deep. He stated, in reference to this hole, "It had been patched. I can only guess that the rain and the traffic over it had caused the patching material to come out os the hole. ”
The evidence in this record indicates that the defective condition of the pavement appeared suddenly and that the respondent had previously repaired the hole. Moore vs. Department of Highways, CC-85-153 (February 19, 1986). Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947), holds that the State is neither an insurer nor a guarantor of the safety of the *7motorists on its highways. The Court is of the opinion that negligence on the part of the respondent has not been established, and therefore, the Court denies the claim.
Claim disallowed.